[Cite as State v. Wagner, 2011-Ohio-4125.]



         Court of Appeals of Ohio
                                EIGHTH APPELLATE DISTRICT
                                   COUNTY OF CUYAHOGA


                           JOURNAL ENTRY AND OPINION
                                   No. 96200



                                    STATE OF OHIO
                                                      PLAINTIFF-APPELLEE

                                                vs.

                              SHONDREA WAGNER
                                                      DEFENDANT-APPELLANT




                                             JUDGMENT:
                                              AFFIRMED


                               Criminal Appeal from the
                         Cuyahoga County Court of Common Pleas
                                  Case No. CR-460396

        BEFORE:             Boyle, P.J., S. Gallagher, J., and E. Gallagher, J.

        RELEASED AND JOURNALIZED: August 18, 2011
                                              2


ATTORNEY FOR APPELLANT

Thomas A. Rein
Leader Building, Suite 940
526 Superior Avenue
Cleveland, Ohio 44114

ATTORNEYS FOR APPELLEE

William D. Mason
Cuyahoga County Prosecutor
BY: Katherine Mullin
Assistant County Prosecutor
The Justice Center, 8th Floor
1200 Ontario Street
Cleveland, Ohio 44113




MARY J. BOYLE, P.J.:

         {¶ 1} Defendant-appellant, Shondrea Wagner, appeals the trial court’s imposition of

postrelease control following her resentencing hearing.    She raises a single assignment of

error:

         {¶ 2} “The trial court violated Crim.R. 32 when there was an unnecessary delay in

sentencing appellant.”

         {¶ 3} We find no merit to her assignment of error and affirm.
                                               3

       {¶ 4} In May 2005, following her guilty plea, Wagner was sentenced to six years in

prison for felonious assault.    At the time of sentencing, the trial court, however, failed to

properly impose the proper period of postrelease control.        Consequently, on December 9,

2010, the trial court held a resentencing hearing and imposed the exact same sentence of six

years but also properly imposed a mandatory term of three years of postrelease control.

       {¶ 5} Wagner now appeals, arguing that the mandatory period of postrelease control

should be vacated because there was an unreasonable delay between her conviction and

sentence.    Specifically, she argues that, because the original imposition of postrelease control

was void, she was not properly sentenced to a period of postrelease control until more than

five years after her conviction.      According to Wagner, this length of delay is clearly

unreasonable and directly contravenes Crim.R. 32(A).

       {¶ 6} This court, however, has addressed and rejected this very argument on several

occasions.    See, e.g., State v. Hunter, 8th Dist. Nos. 95111-95113, 2011-Ohio-1682, ¶20;

State v. Zganjer, 8th Dist. No. 94724, 2011-Ohio-606, ¶5; State v. Lucas, 8th Dist. No. 90545,

2008-Ohio-4584 (no legitimate expectation of finality in a void sentence); State v. Huber, 8th

Dist. No. 85082, 2005-Ohio-2625, ¶8 (Crim.R. 32(A) does not apply to resentencing); Smith

v. Cuyahoga Cty. Sheriff’s Dept., 8th Dist. No. 94626, 2010-Ohio-1763, ¶11 (court did not

lose jurisdiction to resentence for postrelease control when there was a ten-year delay between
                                              4

original sentence and resentencing).       Accordingly, consistent with our precedent, we

summarily overrule Wagner’s assignment of error.

       Judgment affirmed.

       It is ordered that appellee recover of appellant costs herein taxed.

       The court finds there were reasonable grounds for this appeal.

       It is ordered that a special mandate issue out of this court directing the common pleas

court to carry this judgment into execution.         The defendant’s conviction having been

affirmed, any bail pending appeal is terminated.        Case remanded to the trial court for

execution of sentence.

       A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of the

Rules of Appellate Procedure.




MARY J. BOYLE, PRESIDING JUDGE

SEAN C. GALLAGHER, J., and
EILEEN A. GALLAGHER, J., CONCUR